Exhibit 10.35

Form of Agreement (CEO Executive)

FIBROGEN, INC.

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

 

This Change in Control and Severance Agreement (this “Agreement”) is dated as of
____________ (the “Effective Date”), by and between [______________]
(“Executive”) and FibroGen, Inc., a Delaware corporation (the “Company”).  This
Agreement is intended to provide Executive with certain benefits described
herein upon the occurrence of specific events.  

RECITALS

A.It is expected that the Company from time to time will consider the
possibility of a Change in Control.  The Company’s Board of Directors (the
“Board”) recognizes that such consideration can be a distraction to Executive
and can cause Executive to consider alternative employment opportunities.  The
Board believes that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of Executive, notwithstanding the possibility, threat or occurrence
of a Change in Control (as defined below).

B.The Company’s Board believes it is in the best interests of the Company and
its shareholders to retain Executive and provide incentives to Executive to
continue in the service of the Company.

C.The Board further believes that it is imperative to provide Executive with
certain benefits upon a qualifying termination of Executive’s employment
(whether in connection with a Change in Control or otherwise) which benefits are
intended to provide Executive with financial security and provide sufficient
income and encouragement to Executive to remain with the Company,
notwithstanding the possibility of a Change in Control and/or termination of
Executive’s employment with the Company under certain circumstances.


Now therefore, in consideration of the mutual promises, covenants and agreements
contained herein, and in consideration of the continuing employment of Executive
by the Company, the parties hereto agree as follows:

1.At-Will Employment.  The term of the Agreement shall begin on the Effective
Date and shall end on the third anniversary of the Effective Date. Executive’s
employment is at-will, which means that the Company may terminate Executive’s
employment at any time, with or without advance notice, and with or without
Cause.  Similarly, Executive may resign Executive’s employment at any time, with
or without advance notice.  Executive shall not receive any compensation of any
kind, including, without limitation, Stock Awards (as defined below), or other
equity award vesting acceleration and severance benefits, following Executive’s
termination of employment with the Company in connection with a Change in
Control, except as expressly provided herein.

 

 

 

--------------------------------------------------------------------------------

 

2.Accrued Wages, Bonus and Vacation, Expenses.  Without regard to the reason
for, or the timing of, Executive’s termination of employment: (i) the Company
shall pay Executive any unpaid base salary due for periods prior to and
including the date of Separation from Service (as defined below); (ii) the
Company shall pay Executive all of Executive’s accrued and unused vacation
through the date of Separation from Service; (iii) the Company shall pay
Executive any earned (as determined and approved by the Board prior to the
Separation from Service) but not yet paid incentive bonus from the prior fiscal
year, which bonus shall be paid in accordance with the Company’s regular bonus
payment process and in any event by no later than March 15 of such subsequent
year; and (iv) following submission of proper expense reports by Executive, the
Company shall reimburse Executive for all expenses reasonably and necessarily
incurred by Executive in connection with the business of the Company prior to
the Separation from Service.  These payments shall be made promptly upon or
following termination and within the period of time mandated by law (or in the
case of an earned bonus, within the time period set forth in the Company’s bonus
plan and in any event by no later than March 15 of the calendar year following
the year in which the bonus was earned).  

3.Severance Benefits.  Executive shall be eligible for severance benefits
(“Severance Benefits”) in the amounts and under the conditions set forth in
subsections 3(a), 3(b) and 3(c) below.  For the avoidance of doubt, Executive
shall not receive Severance Benefits under more than one such subsection.
Notwithstanding any other provision hereof, no Severance Benefits shall be
provided upon termination of employment unless such termination constitutes a
“separation from service” (within the meaning of Treasury Regulation Section
1.409A-1(h), a “Separation from Service”).

(a)Benefits upon a Termination in Connection with or Following a Change in
Control.  If Executive’s employment is terminated by the Company without Cause
(as defined below), and other than as a result of death or disability, or
Executive resigns his or her employment with the Company for Good Reason (as
defined below) in connection with or within twelve (12) months following the
effective date of a Change in Control, and provided that Executive delivers an
effective release of claims as required under Section 4 below, then Executive
shall be entitled to the following Severance Benefits:

(i)The Company shall pay Executive an amount equal to the sum of (A) twenty-four
(24) months of Executive’s then current base salary and (B) one-and-a-half (1.5)
times Executive’s then current target bonus, ignoring any decrease in base
salary or target bonus that forms the basis for Good Reason, less all applicable
withholdings and deductions, paid over the twenty-four (24) month period
immediately following the Separation from Service in accordance with the
Company’s regular payroll practices, on the schedule described in Section 4
below.

(ii)The Company shall pay Executive’s expenses for continuing his or her health
care coverage and the coverage of his or her dependents who are covered at the
time of the Executive’s Separation from Service (the “COBRA Premiums”) under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) (or
another state law equivalent), as applicable, for a period ending on the earlier
of the eighteen (18) month anniversary of the Separation from Service or the
date on which Executive becomes eligible to be covered by the health care plans
of another employer; provided however that any Company obligation under this
paragraph requires that Executive timely elects COBRA continuation coverage as
required by applicable law.  Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that the Company cannot pay the COBRA
Premiums without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company shall in lieu thereof pay Executive a taxable cash
amount, which payment shall be made regardless of whether Executive or
Executive’s eligible family members elect health care continuation coverage (the
“Health Care Benefit Payment”).  The Health Care Benefit Payment shall be paid
in monthly installments on the same schedule that the COBRA Premiums would
otherwise have been paid to the insurer.  The Health Care Benefit Payment shall
be equal to the amount that the Company would have otherwise paid for COBRA
Premiums (which amount shall be calculated based on the premium for the first
month of coverage), and shall be paid until the expiration of the period during
which the COBRA Premiums would have been paid.

(iii)All outstanding Stock Awards then held by Executive shall become fully
vested and exercisable with respect to all of the shares subject thereto
effective immediately prior to Executive’s Separation from Service under this
Section 3(a).

Notwithstanding the foregoing, in the event that Executive would be entitled to
a greater level of severance benefits under the terms and conditions of a
severance plan or policy provided by the Company or its successor to other

2

--------------------------------------------------------------------------------

Company employees being terminated in connection with or within twelve (12)
months following a Change in Control but for the existence of this Agreement
(the “Change in Control Benefits”), Executive shall be entitled to receive the
greater of the severance benefits under this Section 3(a) or the Change in
Control Benefits, subject to the applicable terms and conditions thereof.

(b)Benefits Upon Certain Other Terminations.   If Executive’s employment is
terminated by the Company without Cause, and other than as a result of death or
disability, under circumstances other than those set forth in in the foregoing
provisions of this Section 3, and provided that Executive delivers an effective
release of claims as required under Section 4 below, then Executive shall be
entitled to the following severance benefits:

(i)The Company shall pay Executive an amount equal to eighteen (18) months of
Executive’s then current base salary, less all applicable withholdings and
deductions, paid over such eighteen (18) month period immediately following the
Separation from Service in accordance with the Company’s regular payroll
practices, on the schedule described in Section 4 below.

(ii)The Company shall pay Executive’s COBRA Premiums for a period ending on the
earlier of the eighteen (18) month anniversary of the Separation from Service or
the date on which Executive becomes eligible to be covered by the health care
plans of another employer; provided however that any Company obligation under
this paragraph requires that Executive timely elects COBRA continuation coverage
as required by applicable law.  Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that the Company cannot pay the COBRA
Premiums without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company shall in lieu thereof pay the Health Care Benefit
Payment.  The Health Care Benefit Payment shall be paid in monthly installments
on the same schedule that the COBRA Premiums would otherwise have been paid to
the insurer.  The Health Care Benefit Payment shall be equal to the amount that
the Company would have otherwise paid for COBRA Premiums (which amount shall be
calculated based on the premium for the first month of coverage), and shall be
paid until the expiration of the period during which the COBRA Premiums would
have been paid.

4.Release Prior to Payment of Severance Benefits. Prior to the payment of any of
the Severance Benefits, Executive shall execute, and allow to become effective,
a customary and standard employment release agreement in substantially the form
attached hereto as Exhibit A, Exhibit B, or Exhibit C, as applicable, releasing
the Company (and its successor) from any and all claims Executive may have
against such entities related to or arising in connection with his or her
employment and the terms of such employment and termination thereof (the
“Release”) within the time frame set forth therein, but not later than
sixty (60) days following Executive’s Separation from Service (the “Release
Effective Date”).  Such Release shall specifically relate to all of Executive’s
rights and claims in existence at the time of such execution and shall confirm
Executive’s continuing obligations to the Company (including but not limited to
obligations under any confidentiality and/or non-solicitation agreement with the
Company).  No Severance Benefits will be paid prior to the Release Effective
Date.  Within five (5) days following the Release Effective Date, the Company
will pay Executive the Severance Benefits Executive would otherwise have
received on or prior to such date but for the delay in payment related to the
effectiveness of the Release, with the balance of the benefits being paid as
originally scheduled.  Unless a Change in Control has occurred, the Board, in
its sole discretion, may modify the form of the required Release to comply with
applicable law and shall determine the form of the required Release, which may
be incorporated into a termination agreement or other agreement with
Executive.  Notwithstanding the foregoing, if the Company (or, if applicable,
the successor entity thereto) determines that any of the Severance Benefits
constitute “deferred compensation” under Section 409A (defined below), then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, no Severance Benefits will be paid prior to
the sixtieth (60th) day following Executive’s Separation from Service. On the
sixtieth (60th) day following the date of Separation from Service, the Company
will pay to Executive in a lump sum the applicable Severance Benefits that
Executive would otherwise have received on or prior to such date, with the
balance of the Severance Benefits being paid as originally scheduled.

5.Limitation on Payments. If any payment or benefit (including payments and
benefits pursuant to this Agreement) that Executive would receive in connection
with a Change in Control from the Company or otherwise (“Transaction Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to
be determined, before any amounts of the Transaction Payment are paid to
Executive, which of the following two alternative forms of payment would result
in Executive’s receipt, on an after-tax basis, of the greater amount of the
Transaction Payment notwithstanding that all or some portion of the Transaction
Payment may be subject to the Excise Tax: (1) payment in full of the entire
amount of the Transaction

3.

--------------------------------------------------------------------------------

Payment (a “Full Payment”), or (2) payment of only a part of the Transaction
Payment so that Executive receives the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”) .  For purposes of
determining whether to make a Full Payment or a Reduced Payment, the Company
shall cause to be taken into account all applicable federal, state and local
income and employment taxes and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes).  If a
Reduced Payment is made, (x) Executive shall have no rights to any additional
payments and/or benefits constituting the Transaction Payment, and (y) reduction
in payments and/or benefits will occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits paid to Executive.  In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s equity awards.  In no event will the Company or any
stockholder be liable to Executive for any amounts not paid as a result of the
operation of this Section 5.

(a)The professional firm engaged by the Company for general tax purposes as of
the day prior to the effective date of the Change in Control shall make all
determinations required to be made under this Section 5.  If the professional
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder.  The Company shall bear all expenses
with respect to the determinations by such professional firm required to be made
hereunder.

(b)The professional firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within fifteen (15) calendar days after the date on
which Executive’s right to a Transaction Payment is triggered or such other time
as reasonably requested by the Company or Executive.  If the professional firm
determines that no Excise Tax is payable with respect to the Transaction
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with detailed supporting calculations of its
determinations that no Excise Tax will be imposed with respect to such
Transaction Payment.  Any good faith determinations of the professional firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.

6.Successors.

 

(a)Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s, or ensure that the Company fully performs its,
obligations under this Agreement and shall perform the Company’s, or ensure that
the Company performs its, obligations, under this Agreement in the same manner
and to the same extent as the Company would be required to perform such
obligations in the absence of a succession.  For all purposes under this
Agreement, the term “Company” shall include any such successor.

 

(b)Executive’s Successors.    Without the written consent of the Company,
Executive shall not assign or transfer any right or obligation under this
Agreement to any other person or entity.  Notwithstanding the foregoing, the
terms of this Agreement and all rights of Executive hereunder shall inure to the
benefit of, and be enforceable by, Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

4.

--------------------------------------------------------------------------------

7.Notices.

(a)General.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  In the case of Executive, mailed notices shall
be addressed to him at the home address which he most recently communicated to
the Company in writing.  In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

(b)Notice of Termination.  Any termination by the Company with or without Cause
or by Executive as a result of a voluntary resignation for any reason shall be
communicated by a notice of termination to the other party hereto given in
accordance with this Agreement.

8.Arbitration.  The Company and Executive shall attempt to settle any disputes
arising in connection with this Agreement through good faith consultation.  In
the event that Executive and the Company are not able to resolve any such
disputes within fifteen (15) days after notification in writing to the other,
any dispute or claim arising out of or in connection with this Agreement will be
finally settled by binding arbitration in San Francisco, California in
accordance with the rules of the American Arbitration Association by one
arbitrator mutually agreed upon by the parties.  The arbitrator will apply
California law, without reference to rules of conflicts of law or rules of
statutory arbitration, to the resolution of any dispute.  Except as set forth in
Section 10(h) below, the arbitrator shall not have authority to modify the terms
of this Agreement.  The Company shall pay the costs of the arbitration
proceeding.  Each party shall, unless otherwise determined by the arbitrator,
bear its or his or her own attorneys’ fees and expenses, provided however that
if Executive prevails in an arbitration proceeding, the Company shall reimburse
Executive for his or her reasonable attorneys' fees and costs.  Judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, the Company and Executive may apply to
any court of competent jurisdiction for preliminary or interim equitable relief,
or to compel arbitration in accordance with this paragraph, without breach of
this arbitration provision.

9.Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

(a)Cause.  “Cause” for termination of Executive’s employment will exist if
Executive is terminated by the Company for any of the following reasons:  (i)
Executive’s willful failure substantially to perform his or her duties and
responsibilities to the Company or deliberate violation of a Company policy;
(ii) Executive’s commission of any act of fraud, embezzlement, dishonesty or any
other willful misconduct that has caused or is reasonably expected to result in
material injury to the Company; (iii) unauthorized use or disclosure by
Executive of any proprietary information or trade secrets of the Company or any
other party to whom Executive owes an obligation of nondisclosure as a result of
his or her relationship with the Company; or (iv) Executive’s willful breach of
any of his or her obligations under any written agreement or covenant with the
Company.  The determination as to whether Executive is being terminated for
Cause shall be made in good faith by the Company and shall be final and binding
on Executive.  The foregoing definition does not in any way limit the Company’s
ability to terminate Executive’s employment relationship at any time as provided
in Sections 1 and 10(d) of this Agreement, and the term “Company” will be
interpreted to include any subsidiary, parent or affiliate of the Company, as
appropriate.

 

(b)Change in Control.  “Change in Control” means the first to occur of any of
the following transactions that also constitutes a change in the ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets, as described in Treasury Regulation Section
1.409A‑3(i)(5):  (A) a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated; (B) the sale, transfer or
other disposition of all or substantially all of the assets of the Company
(including the capital stock of the Company’s subsidiary corporations); (C) any
reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger; or (D) an acquisition in a single or series of related transactions by
any person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities.

(c)Good Reason.  “Good Reason” for Executive's resignation of his or her
employment shall exist following the occurrence of any of the following without
Executive’s written consent:  (i) a material reduction in job duties or
responsibilities inconsistent with the Executive’s position with the Company;

5.

--------------------------------------------------------------------------------

provided, however, that any such reduction or change after a Change in Control
will not constitute Good Reason if Executive retains reasonably comparable
duties,  and responsibilities with respect to the Company’s business within the
successor entity following a Change of Control; (ii) a material reduction of
Executive’s then current base salary or target bonus; (iii) the relocation of
Executive’s principal place of employment to a place that increases Executive’s
one-way commute by more than forty (40) miles as compared to Executive’s then
current principal place of employment immediately prior to such relocation; (iv)
any material breach by the Company of the Plan or any other written agreement
between the Company and the Executive; or (v) the failure by any successor to
the Company to assume the Plan and any obligations under the Plan; provided,
that the Executive gives written notice to the Company of the event forming the
basis of the termination for Good Reason within sixty (60) days after the date
on which the Company gives written notice to the Executive of the Company’s
affirmative decision to take an action set forth in clause (i), (ii), (iii),
(iv) or (v) above, the Company fails to cure such basis for the Good Reason
resignation within thirty (30) days after receipt of Executive’s written notice
and Executive terminates his or her employment within thirty (30) days following
the expiration of the cure period.

(d)Plan. “Plan” collectively refers to  (i) Company’s Amended and Restated 2005
Stock Plan, adopted by the Board on February 17, 2005, as amended from time to
time, (ii) Company’s 2014 Equity Incentive Plan, adopted by the Board on
September 9, 2014, as amended from time to time, and (iii) any preceding and
succeeding plans thereto.

(e)Stock Awards.  “Stock Award(s)” means any right to receive or purchase equity
of the Company or other equity based award or compensation as granted under the
Plan, including without limitation an Incentive Stock Option, a Nonstatutory
Stock Option, a Stock Purchase Award, a Stock Bonus Award, a Restricted Stock
Award, a Restricted Stock Unit Award, a Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award, each of the foregoing
as defined under the Plan; provided, however, that a Stock Award shall not
include any of the foregoing awards to the extent that the grant documentation
evidencing such award explicitly provides that the terms of this Agreement shall
be superseded by the provisions of such grant documentation.

10.Miscellaneous Provisions.

(a)Executive Obligations.  Notwithstanding anything to the contrary contained
herein, payment of any of the Severance Benefits will be conditioned upon (i)
Executive continuing to comply with his or her obligations under his or her
Confidential Information, Secrecy and Invention Agreement during the period of
time in which Executive is receiving the Severance Benefits; and (ii) if
Executive is a member of the Board, Executive’s resignation from the Board, to
be effective no later than the date of Separation from Service (or such other
date as requested by the Board).

(b)Effect of Statutory Benefits. To the extent that any severance benefits are
required to be paid to Executive upon termination of employment with the Company
as a result of any requirement of law or any governmental entity in any
applicable jurisdiction, the aggregate amount of severance benefits payable
pursuant to Section 3 hereof shall not be reduced by such amount.

 

(c)No Duty to Mitigate.  Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Executive may receive from any other source.

 

(d)At-Will Employment Status.  Nothing in this Agreement modifies Executive’s
at-will employment status.  Either Executive or the Company can terminate the
employment relationship at any time, with or without Cause.

 

(e)Waiver.  No provision of this Agreement may be waived or discharged unless
the waiver or discharge is agreed to in writing and signed by the Executive and
by an authorized officer of the Company (other than Executive).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

(f)Integration.  This Agreement supersedes all prior or contemporaneous
agreements, whether written or oral, with respect to this Agreement; provided
that, for clarification purposes, this Agreement shall not affect any agreements
between the Company and Executive regarding intellectual property matters, non-

6.

--------------------------------------------------------------------------------

solicitation or non-competition restrictions or confidential information of the
Company. This Agreement expressly supersedes and terminates all Change in
Control and Severance Agreements entered into by and between Company and
Executive prior to the Effective Date.

(g)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

(h)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(i)Income and Employment Taxes.  Executive is responsible for any applicable
taxes of any nature (including any penalties or interest that may apply to such
taxes) that the Company reasonably determines apply to any payment made
hereunder.  Executive’s receipt of any benefit hereunder is conditioned on his
or her satisfaction of any applicable withholding or similar obligations that
apply to such benefit and any cash payment owed hereunder will be reduced to
satisfy any such withholding or similar obligations that may apply.  

(j)Code Section 409A.  It is intended that each installment of the payments and
benefits provided for in this Agreements constitute a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).  For the avoidance of
doubt, it is intended that payments of the amounts set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(Section 409A of the Code, together, with any state law of similar effect,
“Section 409A”) provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the severance payments and
benefits provided under this Agreement(the “Agreement Payments”) constitute
“deferred compensation” under Section 409A and Executive is, on the date of his
or her Separation from Service, a “specified employee” of the Company or any
successor entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of
the Code (a “Specified Employee”), then, solely to the extent necessary to avoid
the incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Severance Benefits described in Section 4(b) shall be delayed as
follows: on the earlier to occur of (i) the date that is six months and one day
after Executive’s Separation from Service or (ii) the date of Executive’s death
(such earlier date, the “Delayed Initial Payment Date”), the Company (or the
successor entity thereto, as applicable) shall pay to Executive a lump sum
amount equal to the applicable benefit that Executive would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payment of the benefit had not been so delayed pursuant to this Section
10(j).  If a release revocation period spans two calendar years, then amounts
will not be paid until the second of the two years to the extent necessary to
avoid taxation under Section 409A.

(k)Legal Fees and Expenses.  The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with the execution of this
Agreement.

(l)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature Page Follows]

7.

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Agreement as of the date
first set forth above.

 

[EXECUTIVE NAME]

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIBROGEN, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

Michael D. Lowenstein

 

 

 

Title:

 

Chief Legal Officer

 

 

 

Date:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

For Executive Age 40 or Older

Exhibit A

RELEASE AGREEMENT

In consideration of receiving certain benefits under my Change in Control and
Severance Agreement with FibroGen, Inc. (the “Company”) dated _________ (the
“Agreement”), I have agreed to sign this Release.  I understand that I am not
entitled to benefits under the Agreement unless I sign this Release.

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated therein.  Certain capitalized terms used in this Release
are defined in the Agreement.

I hereby confirm my obligations under my Confidential Information, Secrecy and
Invention Agreement with the Company.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, executives,
shareholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”).  The Released Claims include, but
are not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, Stock Awards, or any other ownership
interests in the Company or its affiliates; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Employee Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended)1.  Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter or bylaws of the Company, or
under applicable law; (2) any rights related to vested securities of the Company
that were granted to me during the course of my employment with the Company or
any shares of capital stock or other securities of the Company that I purchased
other than pursuant to Company’s Plan; or (3) any rights which are not waivable
as a matter of law.  In addition, nothing in this Release prevents me from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other

 

 

1

Will need to revise for other states, as applicable.

local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company, except that I hereby waive my right to any monetary benefits in
connection with any such claim, charge or proceeding.  I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have forty-five (45) days to consider this
Release (although I may choose to voluntarily sign it sooner); (d) I have seven
(7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of

-1-

--------------------------------------------------------------------------------

For Executive Age 40 or Older

the Company; and (e) the Release will not be effective until the date upon which
the revocation period has expired unexercised, which will be the eighth day
after I sign this Release (“Effective Date”).  

I have received with this Release all of the information required by the ADEA,
including without limitation a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
executives, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me, and I must not revoke it thereafter.

 

[Executive Name]

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

-2-

--------------------------------------------------------------------------------

For Executive Under Age 40

Individual Termination

 

Exhibit B

RELEASE AGREEMENT

In consideration of receiving certain benefits under my Change in Control and
Severance Agreement with FibroGen, Inc. (the “Company”) dated  ____________ (the
“Agreement”), I have agreed to sign this Release.  I understand that I am not
entitled to benefits under the Agreement unless I sign this Release.

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated therein.  Certain capitalized terms used in this Release
are defined in the Agreement.

I hereby confirm my obligations under my Confidential Information, Secrecy and
Invention Agreement with the Company.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, executives,
shareholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”).  The Released Claims include, but
are not limited to:  (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, Stock Awards, or any other ownership
interests in the Company or its affiliates; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Executive Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended).  Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter or bylaws of the Company, or
under applicable law; (2) any rights related to vested securities of the Company
that were granted to me during the course of my employment with the Company or
any shares of capital stock or other securities of the Company that I purchased
other than pursuant to Company’s Plan; or (3) any rights which are not waivable
as a matter of law.  In addition, nothing in this Release prevents me from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding.  I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily sign it sooner); (d) I have seven
(7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).  

-1-

--------------------------------------------------------------------------------

For Executive Under Age 40

Individual Termination

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
executives, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.




-2-

--------------------------------------------------------------------------------

For Executive Under Age 40

Individual Termination

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not revoke it thereafter.

 

[Executive Name]

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

-3-

--------------------------------------------------------------------------------

For Executive Under Age 40

Individual Termination

 

Exhibit C

RELEASE AGREEMENT

In consideration of receiving certain benefits under my Change in Control and
Severance Agreement with FibroGen, Inc. (the “Company”) dated  __________ (the
“Agreement”), I have agreed to sign this Release.  I understand that I am not
entitled to benefits under the Agreement unless I sign this Release.

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated therein.  Certain capitalized terms used in this Release
are defined in the Agreement.

I hereby confirm my obligations under my Confidential Information, Secrecy and
Invention Agreement with the Company.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, executives,
shareholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”).  The Released Claims include, but
are not limited to:  (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, Stock Awards, or any other ownership
interests in the Company or its affiliates; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Executive Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended).  Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter or bylaws of the Company, or
under applicable law; (2) any rights related to vested securities of the Company
that were granted to me during the course of my employment with the Company or
any shares of capital stock or other securities of the Company that I purchased
other than pursuant to Company’s Plan; or (3) any rights which are not waivable
as a matter of law.  In addition, nothing in this Release prevents me from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding.  I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
executives, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

-1-

--------------------------------------------------------------------------------

For Executive Under Age 40

Individual Termination

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me, and I must not revoke it thereafter.

 

[Executive Name]

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

-2-

--------------------------------------------------------------------------------

Form of Agreement (Non-CEO Executive)

FIBROGEN, INC.

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

 

This Change in Control and Severance Agreement (this “Agreement”) is dated as of
_______ (the “Effective Date”), by and between [______________] (“Executive”)
and FibroGen, Inc., a Delaware corporation (the “Company”).  This Agreement is
intended to provide Executive with certain benefits described herein upon the
occurrence of specific events.  

RECITALS

A.It is expected that the Company from time to time will consider the
possibility of a Change in Control.  The Company’s Board of Directors (the
“Board”) recognizes that such consideration can be a distraction to Executive
and can cause Executive to consider alternative employment opportunities.  The
Board believes that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of Executive, notwithstanding the possibility, threat or occurrence
of a Change in Control (as defined below).

B.The Company’s Board believes it is in the best interests of the Company and
its shareholders to retain Executive and provide incentives to Executive to
continue in the service of the Company.

C.The Board further believes that it is imperative to provide Executive with
certain benefits upon a qualifying termination of Executive’s employment
(whether in connection with a Change in Control or otherwise) which benefits are
intended to provide Executive with financial security and provide sufficient
income and encouragement to Executive to remain with the Company,
notwithstanding the possibility of a Change in Control and/or termination of
Executive’s employment with the Company under certain circumstances.


Now therefore, in consideration of the mutual promises, covenants and agreements
contained herein, and in consideration of the continuing employment of Executive
by the Company, the parties hereto agree as follows:

11.At-Will Employment.  The term of the Agreement shall begin on the Effective
Date and shall end on the third anniversary of the Effective Date. Executive’s
employment is at-will, which means that the Company may terminate Executive’s
employment at any time, with or without advance notice, and with or without
Cause.  Similarly, Executive may resign Executive’s employment at any time, with
or without advance notice.  Executive shall not receive any compensation of any
kind, including, without limitation, Stock Awards (as defined below), or other
equity award vesting acceleration and severance benefits, following Executive’s
termination of employment with the Company in connection with a Change in
Control, except as expressly provided herein.

12.Accrued Wages, Bonus and Vacation, Expenses.  Without regard to the reason
for, or the timing of, Executive’s termination of employment: (i) the Company
shall pay Executive any unpaid base salary due for periods prior to and
including the date of Separation from Service (as defined below); (ii) the
Company shall pay Executive all of Executive’s accrued and unused vacation
through the date of Separation from Service; (iii) the Company shall pay
Executive any earned (as determined and approved by the Board prior to the
Separation from Service) but not yet paid incentive bonus from the prior fiscal
year, which bonus shall be paid in accordance with the Company’s regular bonus
payment process and in any event by no later than March 15 of such subsequent
year; and (iv) following submission of proper expense reports by Executive, the
Company shall reimburse Executive for all expenses reasonably and necessarily
incurred by Executive in connection with the business of the Company prior to
the Separation from Service.  These payments shall be made promptly upon or
following termination and within the period of time mandated by law (or in the
case of an earned bonus, within the time period set forth in the Company’s bonus
plan and in any event by no later than March 15 of the calendar year following
the year in which the bonus was earned).  

13.Severance Benefits.  Executive shall be eligible for severance benefits
(“Severance Benefits”) in the amounts and under the conditions set forth in
subsections 3(a), 3(b) and 3(c) below.  For the avoidance of doubt,

 

--------------------------------------------------------------------------------

 

Executive shall not receive Severance Benefits under more than one such
subsection. Notwithstanding any other provision hereof, no Severance Benefits
shall be provided upon termination of employment unless such termination
constitutes a “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h), a “Separation from Service”).

(a)Benefits upon a Termination in Connection with or Following a Change in
Control.  If Executive’s employment is terminated by the Company without Cause
(as defined below), and other than as a result of death or disability, or
Executive resigns his or her employment with the Company for Good Reason (as
defined below) in connection with or within twelve (12) months following the
effective date of a Change in Control, and provided that Executive delivers an
effective release of claims as required under Section 4 below, then Executive
shall be entitled to the following Severance Benefits:

(i)The Company shall pay Executive an amount equal to the sum of (A) eighteen
(18) months of Executive’s then current base salary and (B) one (1.0) times
Executive’s then current target bonus, ignoring any decrease in base salary or
target bonus that forms the basis for Good Reason, less all applicable
withholdings and deductions, paid over the eighteen (18) month period
immediately following the Separation from Service in accordance with the
Company’s regular payroll practices, on the schedule described in Section 4
below.

(ii)The Company shall pay Executive’s expenses for continuing his or her health
care coverage and the coverage of his or her dependents who are covered at the
time of the Executive’s Separation from Service (the “COBRA Premiums”) under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) (or
another state law equivalent), as applicable, for a period ending on the earlier
of the eighteen (18) month anniversary of the Separation from Service or the
date on which Executive becomes eligible to be covered by the health care plans
of another employer; provided however that any Company obligation under this
paragraph requires that Executive timely elects COBRA continuation coverage as
required by applicable law.  Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that the Company cannot pay the COBRA
Premiums without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company shall in lieu thereof pay Executive a taxable cash
amount, which payment shall be made regardless of whether Executive or
Executive’s eligible family members elect health care continuation coverage (the
“Health Care Benefit Payment”).  The Health Care Benefit Payment shall be paid
in monthly installments on the same schedule that the COBRA Premiums would
otherwise have been paid to the insurer.  The Health Care Benefit Payment shall
be equal to the amount that the Company would have otherwise paid for COBRA
Premiums (which amount shall be calculated based on the premium for the first
month of coverage), and shall be paid until the expiration of the period during
which the COBRA Premiums would have been paid.

(iii)All outstanding Stock Awards then held by Executive shall become fully
vested and exercisable with respect to all of the shares subject thereto
effective immediately prior to Executive’s Separation from Service under this
Section 3(a).

Notwithstanding the foregoing, in the event that Executive would be entitled to
a greater level of severance benefits under the terms and conditions of a
severance plan or policy provided by the Company or its successor to other
Company employees being terminated in connection with or within twelve (12)
months following a Change in Control but for the existence of this Agreement
(the “Change in Control Benefits”), Executive shall be entitled to receive the
greater of the severance benefits under this Section 3(a) or the Change in
Control Benefits, subject to the applicable terms and conditions thereof.

(b)Benefits upon a Termination in Connection with Change in Chief Executive
Officer.   If Executive’s employment is terminated by the Company without Cause,
and other than as a result of death or disability, or Executive resigns his or
her employment with the Company for Good Reason within twelve (12) months
following the start date of a non-interim Chief Executive Officer of the Company
who is not Chief Executive Officer of the Company as of the Effective Date, and
provided that Executive delivers an effective release of claims as required
under Section 4 below, then Executive shall be entitled to the following
severance benefits:

(i)The Company shall pay Executive an amount equal to the sum of (A)
twelve  (12) months of Executive’s then current base salary and (B) a pro rata
portion of Executive’s then current target bonus (based on the number of days
during the year in which the Separation from Service occurred that Executive

2.

--------------------------------------------------------------------------------

 

was employed by the Company), ignoring any decrease in base salary or target
bonus that forms the basis for Good Reason, less all applicable withholdings and
deductions, over the twelve (12) month period immediately following the
Separation from Service in accordance with the Company’s regular payroll
practices, on the schedule described in Section 4 below.

(ii)The Company shall pay Executive’s COBRA Premiums for a period ending on the
earlier of the twelve (12) month anniversary of the Separation from Service or
the date on which Executive becomes eligible to be covered by the health care
plans of another employer; provided however that any Company obligation under
this paragraph requires that Executive timely elects COBRA continuation coverage
as required by applicable law.  Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that the Company cannot pay the COBRA
Premiums without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company shall in lieu thereof pay the Health Care Benefit
Payment.  The Health Care Benefit Payment shall be paid in monthly installments
on the same schedule that the COBRA Premiums would otherwise have been paid to
the insurer.  The Health Care Benefit Payment shall be equal to the amount that
the Company would have otherwise paid for COBRA Premiums (which amount shall be
calculated based on the premium for the first month of coverage), and shall be
paid until the expiration of the period during which the COBRA Premiums would
have been paid.

(iii)All outstanding Stock Awards then held by Executive shall become vested and
exercisable effective immediately prior to Executive’s Separation from Service
under this Section 3(b) with respect to the portion of the shares subject
thereto that would have vested during the twelve (12) month period following
Executive’s termination of employment, had Executive remained employed by the
Company during such period.

(c)Benefits Upon Certain Other Terminations.   If Executive’s employment is
terminated by the Company without Cause, and other than as a result of death or
disability, under circumstances other than those set forth in in the foregoing
provisions of this Section 3, and provided that Executive delivers an effective
release of claims as required under Section 4 below, then Executive shall be
entitled to the following severance benefits:

(i)The Company shall pay Executive an amount equal to twelve  (12) months of
Executive’s then current base salary, less all applicable withholdings and
deductions, paid over such twelve (12) month period immediately following the
Separation from Service in accordance with the Company’s regular payroll
practices, on the schedule described in Section 4 below.

(ii)The Company shall pay Executive’s COBRA Premiums for a period ending on the
earlier of the twelve (12) month anniversary of the Separation from Service or
the date on which Executive becomes eligible to be covered by the health care
plans of another employer; provided however that any Company obligation under
this paragraph requires that Executive timely elects COBRA continuation coverage
as required by applicable law.  Notwithstanding the foregoing, if the Company
determines, in its sole discretion, that the Company cannot pay the COBRA
Premiums without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company shall in lieu thereof pay the Health Care Benefit
Payment.  The Health Care Benefit Payment shall be paid in monthly installments
on the same schedule that the COBRA Premiums would otherwise have been paid to
the insurer.  The Health Care Benefit Payment shall be equal to the amount that
the Company would have otherwise paid for COBRA Premiums (which amount shall be
calculated based on the premium for the first month of coverage), and shall be
paid until the expiration of the period during which the COBRA Premiums would
have been paid.

3.

--------------------------------------------------------------------------------

 

14.Release Prior to Payment of Severance Benefits. Prior to the payment of any
of the Severance Benefits, Executive shall execute, and allow to become
effective, a customary and standard employment release agreement in
substantially the form attached hereto as Exhibit A, Exhibit B, or Exhibit C, as
applicable, releasing the Company (and its successor) from any and all claims
Executive may have against such entities related to or arising in connection
with his or her employment and the terms of such employment and termination
thereof (the “Release”) within the time frame set forth therein, but not later
than sixty (60) days following Executive’s Separation from Service (the “Release
Effective Date”).  Such Release shall specifically relate to all of Executive’s
rights and claims in existence at the time of such execution and shall confirm
Executive’s continuing obligations to the Company (including but not limited to
obligations under any confidentiality and/or non-solicitation agreement with the
Company).  No Severance Benefits will be paid prior to the Release Effective
Date.  Within five (5) days following the Release Effective Date, the Company
will pay Executive the Severance Benefits Executive would otherwise have
received on or prior to such date but for the delay in payment related to the
effectiveness of the Release, with the balance of the benefits being paid as
originally scheduled.  Unless a Change in Control has occurred, the Board, in
its sole discretion, may modify the form of the required Release to comply with
applicable law and shall determine the form of the required Release, which may
be incorporated into a termination agreement or other agreement with
Executive.  Notwithstanding the foregoing, if the Company (or, if applicable,
the successor entity thereto) determines that any of the Severance Benefits
constitute “deferred compensation” under Section 409A (defined below), then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, no Severance Benefits will be paid prior to
the sixtieth (60th) day following Executive’s Separation from Service. On the
sixtieth (60th) day following the date of Separation from Service, the Company
will pay to Executive in a lump sum the applicable Severance Benefits that
Executive would otherwise have received on or prior to such date, with the
balance of the Severance Benefits being paid as originally scheduled.

15.Limitation on Payments. If any payment or benefit (including payments and
benefits pursuant to this Agreement) that Executive would receive in connection
with a Change in Control from the Company or otherwise (“Transaction Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to
be determined, before any amounts of the Transaction Payment are paid to
Executive, which of the following two alternative forms of payment would result
in Executive’s receipt, on an after-tax basis, of the greater amount of the
Transaction Payment notwithstanding that all or some portion of the Transaction
Payment may be subject to the Excise Tax: (1) payment in full of the entire
amount of the Transaction Payment (a “Full Payment”), or (2) payment of only a
part of the Transaction Payment so that Executive receives the largest payment
possible without the imposition of the Excise Tax (a “Reduced Payment”) .  For
purposes of determining whether to make a Full Payment or a Reduced Payment, the
Company shall cause to be taken into account all applicable federal, state and
local income and employment taxes and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local
taxes).  If a Reduced Payment is made, (x) Executive shall have no rights to any
additional payments and/or benefits constituting the Transaction Payment, and
(y) reduction in payments and/or benefits will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of equity
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits paid to Executive.  In the
event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting will be cancelled in the reverse order of
the date of grant of Executive’s equity awards.  In no event will the Company or
any stockholder be liable to Executive for any amounts not paid as a result of
the operation of this Section 5.

(a)The professional firm engaged by the Company for general tax purposes as of
the day prior to the effective date of the Change in Control shall make all
determinations required to be made under this Section 5.  If the professional
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder.  The Company shall bear all expenses
with respect to the determinations by such professional firm required to be made
hereunder.

(b)The professional firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within fifteen (15) calendar days after the date on
which Executive’s right to a Transaction Payment is triggered or such other time
as reasonably requested by the Company or Executive.  If the professional firm
determines that no Excise Tax is payable with respect to the Transaction
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with detailed supporting calculations of its
determinations that no Excise Tax will be imposed with respect to such
Transaction Payment.  Any good faith determinations of the professional firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.

4.

--------------------------------------------------------------------------------

 

16.Successors.

 

(a)Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s, or ensure that the Company fully performs its,
obligations under this Agreement and shall perform the Company’s, or ensure that
the Company performs its, obligations, under this Agreement in the same manner
and to the same extent as the Company would be required to perform such
obligations in the absence of a succession.  For all purposes under this
Agreement, the term “Company” shall include any such successor.

 

(b)Executive’s Successors.    Without the written consent of the Company,
Executive shall not assign or transfer any right or obligation under this
Agreement to any other person or entity.  Notwithstanding the foregoing, the
terms of this Agreement and all rights of Executive hereunder shall inure to the
benefit of, and be enforceable by, Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

17.Notices.

(a)General.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  In the case of Executive, mailed notices shall
be addressed to him at the home address which he most recently communicated to
the Company in writing.  In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

(b)Notice of Termination.  Any termination by the Company with or without Cause
or by Executive as a result of a voluntary resignation for any reason shall be
communicated by a notice of termination to the other party hereto given in
accordance with this Agreement.

18.Arbitration.  The Company and Executive shall attempt to settle any disputes
arising in connection with this Agreement through good faith consultation.  In
the event that Executive and the Company are not able to resolve any such
disputes within fifteen (15) days after notification in writing to the other,
any dispute or claim arising out of or in connection with this Agreement will be
finally settled by binding arbitration in San Francisco, California in
accordance with the rules of the American Arbitration Association by one
arbitrator mutually agreed upon by the parties.  The arbitrator will apply
California law, without reference to rules of conflicts of law or rules of
statutory arbitration, to the resolution of any dispute.  Except as set forth in
Section 10(h) below, the arbitrator shall not have authority to modify the terms
of this Agreement.  The Company shall pay the costs of the arbitration
proceeding.  Each party shall, unless otherwise determined by the arbitrator,
bear its or his or her own attorneys’ fees and expenses, provided however that
if Executive prevails in an arbitration proceeding, the Company shall reimburse
Executive for his or her reasonable attorneys' fees and costs.  Judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, the Company and Executive may apply to
any court of competent jurisdiction for preliminary or interim equitable relief,
or to compel arbitration in accordance with this paragraph, without breach of
this arbitration provision.

19.Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

(a)Cause.  “Cause” for termination of Executive’s employment will exist if
Executive is terminated by the Company for any of the following reasons:  (i)
Executive’s willful failure substantially to perform his or her duties and
responsibilities to the Company or deliberate violation of a Company policy;
(ii) Executive’s commission of any act of fraud, embezzlement, dishonesty or any
other willful misconduct that has caused or is reasonably expected to result in
material injury to the Company; (iii) unauthorized use or disclosure by
Executive of any proprietary information or trade secrets of the Company or any
other party to whom Executive owes an obligation of nondisclosure as a result of
his or her relationship with the Company; or (iv) Executive’s willful breach of
any of his or her obligations under any written agreement or covenant with the
Company.  The determination as to whether Executive is being terminated for
Cause shall be made in good faith by the Company and shall be final

5.

--------------------------------------------------------------------------------

 

and binding on Executive.  The foregoing definition does not in any way limit
the Company’s ability to terminate Executive’s employment relationship at any
time as provided in Sections 1 and 10(d) of this Agreement, and the term
“Company” will be interpreted to include any subsidiary, parent or affiliate of
the Company, as appropriate.

 

(b)Change in Control.  “Change in Control” means the first to occur of any of
the following transactions that also constitutes a change in the ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets, as described in Treasury Regulation Section
1.409A‑3(i)(5):  (A) a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated; (B) the sale, transfer or
other disposition of all or substantially all of the assets of the Company
(including the capital stock of the Company’s subsidiary corporations); (C) any
reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger; or (D) an acquisition in a single or series of related transactions by
any person or related group of persons (other than the Company or by a
Company-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities.

(c)Good Reason.  “Good Reason” for Executive's resignation of his or her
employment shall exist following the occurrence of any of the following without
Executive’s written consent:  (i) a material reduction in job duties or
responsibilities inconsistent with the Executive’s position with the Company;
provided, however, that any such reduction or change after a Change in Control
will not constitute Good Reason if Executive retains reasonably comparable
duties,  and responsibilities with respect to the Company’s business within the
successor entity following a Change of Control; (ii) a material reduction of
Executive’s then current base salary or target bonus; (iii) the relocation of
Executive’s principal place of employment to a place that increases Executive’s
one-way commute by more than forty (40) miles as compared to Executive’s then
current principal place of employment immediately prior to such relocation; (iv)
any material breach by the Company of the Plan or any other written agreement
between the Company and the Executive; or (v) the failure by any successor to
the Company to assume the Plan and any obligations under the Plan; provided,
that the Executive gives written notice to the Company of the event forming the
basis of the termination for Good Reason within sixty (60) days after the date
on which the Company gives written notice to the Executive of the Company’s
affirmative decision to take an action set forth in clause (i), (ii), (iii),
(iv) or (v) above, the Company fails to cure such basis for the Good Reason
resignation within thirty (30) days after receipt of Executive’s written notice
and Executive terminates his or her employment within thirty (30) days following
the expiration of the cure period.

(d)Plan. “Plan” collectively refers to  (i) Company’s Amended and Restated 2005
Stock Plan, adopted by the Board on February 17, 2005, as amended from time to
time, (ii) Company’s 2014 Equity Incentive Plan, adopted by the Board on
September 9, 2014, as amended from time to time, and (iii) any preceding and
succeeding plans thereto.

(e)Stock Awards.  “Stock Award(s)” means any right to receive or purchase equity
of the Company or other equity based award or compensation as granted under the
Plan, including without limitation an Incentive Stock Option, a Nonstatutory
Stock Option, a Stock Purchase Award, a Stock Bonus Award, a Restricted Stock
Award, a Restricted Stock Unit Award, a Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award, each of the foregoing
as defined under the Plan; provided, however, that a Stock Award shall not
include any of the foregoing awards to the extent that the grant documentation
evidencing such award explicitly provides that the terms of this Agreement shall
be superseded by the provisions of such grant documentation.

20.Miscellaneous Provisions.

(a)Executive Obligations.  Notwithstanding anything to the contrary contained
herein, payment of any of the Severance Benefits will be conditioned upon (i)
Executive continuing to comply with his or her obligations under his or her
Confidential Information, Secrecy and Invention Agreement during the period of
time in which Executive is receiving the Severance Benefits; and (ii) if
Executive is a member of the Board, Executive’s resignation from the Board, to
be effective no later than the date of Separation from Service (or such other
date as requested by the Board).

6.

--------------------------------------------------------------------------------

 

(b)Effect of Statutory Benefits. To the extent that any severance benefits are
required to be paid to Executive upon termination of employment with the Company
as a result of any requirement of law or any governmental entity in any
applicable jurisdiction, the aggregate amount of severance benefits payable
pursuant to Section 3 hereof shall not be reduced by such amount.

 

(c)No Duty to Mitigate.  Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Executive may receive from any other source.

 

(d)At-Will Employment Status.  Nothing in this Agreement modifies Executive’s
at-will employment status.  Either Executive or the Company can terminate the
employment relationship at any time, with or without Cause.

 

(e)Waiver.  No provision of this Agreement may be waived or discharged unless
the waiver or discharge is agreed to in writing and signed by the Executive and
by an authorized officer of the Company (other than Executive).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

(f)Integration.  This Agreement supersedes all prior or contemporaneous
agreements, whether written or oral, with respect to this Agreement; provided
that, for clarification purposes, this Agreement shall not affect any agreements
between the Company and Executive regarding intellectual property matters,
non-solicitation or non-competition restrictions or confidential information of
the Company. This Agreement expressly supersedes and terminates all Change in
Control and Severance Agreements entered into by and between Company and
Executive prior to the Effective Date.

(g)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

(h)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(i)Income and Employment Taxes.  Executive is responsible for any applicable
taxes of any nature (including any penalties or interest that may apply to such
taxes) that the Company reasonably determines apply to any payment made
hereunder.  Executive’s receipt of any benefit hereunder is conditioned on his
or her satisfaction of any applicable withholding or similar obligations that
apply to such benefit and any cash payment owed hereunder will be reduced to
satisfy any such withholding or similar obligations that may apply.  

(j)Code Section 409A.  It is intended that each installment of the payments and
benefits provided for in this Agreements constitute a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).  For the avoidance of
doubt, it is intended that payments of the amounts set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(Section 409A of the Code, together, with any state law of similar effect,
“Section 409A”) provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the severance payments and
benefits provided under this Agreement(the “Agreement Payments”) constitute
“deferred compensation” under Section 409A and Executive is, on the date of his
or her Separation from Service, a “specified employee” of the Company or any
successor entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of
the Code (a “Specified Employee”), then, solely to the extent necessary to avoid
the incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Severance Benefits described in Section 4(b) shall be delayed as
follows: on the earlier to occur of (i) the date that is six months and one day
after Executive’s Separation from Service or (ii) the date of Executive’s death
(such earlier date, the “Delayed Initial Payment Date”), the Company (or the
successor entity thereto, as applicable) shall pay to Executive a lump sum
amount equal to the applicable benefit that Executive would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payment of the benefit had not been so delayed pursuant to this Section
10(j).  If a release

7.

--------------------------------------------------------------------------------

 

revocation period spans two calendar years, then amounts will not be paid until
the second of the two years to the extent necessary to avoid taxation under
Section 409A.

(k)Legal Fees and Expenses.  The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with the execution of this
Agreement.

(l)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

[Signature Page Follows]

8.

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Agreement as of the date
first set forth above.

 

[EXECUTIVE NAME]

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIBROGEN, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

Michael D. Lowenstein

 

 

 

Title:

 

Chief Legal Officer

 

 

 

Date:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

For Executive Age 40 or Older

Group Termination

Exhibit A

RELEASE AGREEMENT

In consideration of receiving certain benefits under my Change in Control and
Severance Agreement with FibroGen, Inc. (the “Company”) dated _______ (the
“Agreement”), I have agreed to sign this Release.  I understand that I am not
entitled to benefits under the Agreement unless I sign this Release.

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated therein.  Certain capitalized terms used in this Release
are defined in the Agreement.

I hereby confirm my obligations under my Confidential Information, Secrecy and
Invention Agreement with the Company.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, executives,
shareholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”).  The Released Claims include, but
are not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, Stock Awards, or any other ownership
interests in the Company or its affiliates; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Employee Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended)2.  Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter or bylaws of the Company, or
under applicable law; (2) any rights related to vested securities of the Company
that were granted to me during the course of my employment with the Company or
any shares of capital stock or other securities of the Company that I purchased
other than pursuant to Company’s Plan; or (3) any rights which are not waivable

 

 

2

Will need to revise for other states, as applicable.

as a matter of law.  In addition, nothing in this Release prevents me from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding.  I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have forty-five (45) days to consider this
Release (although I may choose to voluntarily sign it sooner); (d) I have

-1-

--------------------------------------------------------------------------------

For Executive Age 40 or Older

Group Termination

seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).  

I have received with this Release all of the information required by the ADEA,
including without limitation a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
executives, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me, and I must not revoke it thereafter.

 

[Executive Name]

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

-2-

--------------------------------------------------------------------------------

For Executive Under Age 40

Individual and Group Termination

 

Exhibit B

RELEASE AGREEMENT

In consideration of receiving certain benefits under my Change in Control and
Severance Agreement with FibroGen, Inc. (the “Company”) dated  ___________ (the
“Agreement”), I have agreed to sign this Release.  I understand that I am not
entitled to benefits under the Agreement unless I sign this Release.

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated therein.  Certain capitalized terms used in this Release
are defined in the Agreement.

I hereby confirm my obligations under my Confidential Information, Secrecy and
Invention Agreement with the Company.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, executives,
shareholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”).  The Released Claims include, but
are not limited to:  (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, Stock Awards, or any other ownership
interests in the Company or its affiliates; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Executive Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended).  Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter or bylaws of the Company, or
under applicable law; (2) any rights related to vested securities of the Company
that were granted to me during the course of my employment with the Company or
any shares of capital stock or other securities of the Company that I purchased
other than pursuant to Company’s Plan; or (3) any rights which are not waivable
as a matter of law.  In addition, nothing in this Release prevents me from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding.  I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily sign it sooner); (d) I have seven
(7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).  

-1-

--------------------------------------------------------------------------------

For Executive Under Age 40

Individual and Group Termination

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
executives, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

-2-

--------------------------------------------------------------------------------

For Executive Under Age 40

Individual and Group Termination

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not revoke it thereafter.

 

[Executive Name]

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

-3-

--------------------------------------------------------------------------------

For Executive Under Age 40

Individual and Group Termination

 

Exhibit C

RELEASE AGREEMENT

In consideration of receiving certain benefits under my Change in Control and
Severance Agreement with FibroGen, Inc. (the “Company”) dated  ___________ (the
“Agreement”), I have agreed to sign this Release.  I understand that I am not
entitled to benefits under the Agreement unless I sign this Release.

I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated therein.  Certain capitalized terms used in this Release
are defined in the Agreement.

I hereby confirm my obligations under my Confidential Information, Secrecy and
Invention Agreement with the Company.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, executives,
shareholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”).  The Released Claims include, but
are not limited to:  (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, Stock Awards, or any other ownership
interests in the Company or its affiliates; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Executive Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended).  Notwithstanding the foregoing, the following are not included in the
Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the charter or bylaws of the Company, or
under applicable law; (2) any rights related to vested securities of the Company
that were granted to me during the course of my employment with the Company or
any shares of capital stock or other securities of the Company that I purchased
other than pursuant to Company’s Plan; or (3) any rights which are not waivable
as a matter of law.  In addition, nothing in this Release prevents me from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding.  I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
executives, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

-1-

--------------------------------------------------------------------------------

For Executive Under Age 40

Individual and Group Termination

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me, and I must not revoke it thereafter.

 

[Executive Name]

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

-2-